Exhibit 10.1

 

 

CONSENT AND ASSUMPTION AGREEMENT

This Consent and Assumption Agreement ("Agreement") is made as of December 7,
2009 by and among ROCK OF AGES CORPORATION, a Delaware corporation ("Existing
Company"), ROCK OF AGES CORPORATION (VERMONT) ("New Company"), CAROLINA
QUARRIES, INC. ("Carolina") and PENNSYLVANIA GRANITE CORP. ("Pennsylvania"; and
together with Existing Company, New Company and Carolina, each individually, a
"Company" and collectively the "Companies") the financial institutions party to
the Financing Agreement (as defined below) as lenders ("Lenders"), and THE CIT
GROUP/BUSINESS CREDIT, INC., as agent for Lenders ("Agent").

BACKGROUND

A.        Existing Company, Carolina and Pennsylvania, as the "Companies"
thereunder, together with Lenders and Agent, are parties to a certain Amended
and Restated Financing Agreement dated as of October 24, 2007 (including all
annexes, exhibits and schedules thereto, and as may heretofore otherwise have
been and may hereafter be amended, modified, restated and replaced from time to
time, the, the "Financing Agreement"), pursuant to which Existing Company,
Carolina and Pennsylvania established certain financing facilities and
arrangements with Lenders and Agent.  All capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Financing
Agreement.  Carolina and Pennsylvania are sometimes referred to herein
collectively as the "Other Companies".

B.        Existing Company has requested that it be permitted to merge into New
Company, with New Company being the surviving corporation (the "Merger"),
pursuant to that Agreement and Plan of Merger attached as Appendix A to that
certain Proxy Statement mailed to its stockholders on or about September 17,
2009 (the "Proxy Statement"), a copy of which Existing Company has previously
provided to the Agent, and which is substantially in the form of Exhibit "A"
attached hereto (collectively, the "Plan of Merger").  Pursuant to the Plan of
Merger, New Company has agreed to, inter alia, assume and perform all
obligations of Existing Company under all of its existing agreements, including
without limitation, the Financing Documents.  After giving effect to the Merger,
the name of New Company, as the survivor of the Merger, will be Rock of Ages
Corporation.

C.        Lenders and Agent have agreed to (i) consent to the Plan of Merger,
(ii) permit New Company to assume all of the rights and obligations of Existing
Company under the Financing Agreement and the other Financing Documents and
(iii) amend the Financing Agreement, as necessary, to conform with the
agreements and undertakings above, in each and every case only on the terms and
conditions, and according to the provisions of this Agreement.

NOW, THEREFORE, with the foregoing recitals incorporated by reference and made a
part hereof, and in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties agree as follows:

 

 

--------------------------------------------------------------------------------


1.    Consent.  Upon the effectiveness of this Agreement and subject to the
terms and conditions hereof, and notwithstanding anything to the contrary
contained in Section 7(10)(e) of the Financing Agreement, Agent and Lenders
hereby consent to the Merger pursuant to the Plan of Merger.

2.    Agreement.

a.    Upon the effectiveness of this Agreement, and subject to the terms and
conditions hereof, New Company assumes and adopts all of the duties,
obligations, indebtedness, liabilities, covenants and undertakings of, and
becomes, a Company under the Financing Documents (specifically including any
Term Loan Promissory Note or other promissory note(s) evidencing any of the
Revolving Loans, Term Loans or other Obligations issued by Existing Company and
the Other Companies to Lender, and any amendments and restatements or
replacements thereof, delivered by Companies in connection with this Agreement)
and with respect to all Revolving Loans, Term Loans and other Obligations
(whether such Revolving Loans, Term Loans and/or Obligations are outstanding as
of the date hereof or arise or are incurred or created in the future), and
agrees to be bound by, and comply with, all the terms and conditions of the
Financing Documents, in each and every case all as if New Company was an
original and direct signatory to the Financing Agreement and the other Financing
Documents (and in each case all as if New Company was the entity referred to as
"ROA" in the Financing Agreement and the other Financing Documents).  Without
limiting the generality of the provisions of this paragraph, New Company hereby
agrees that it is, and will be, jointly and severally liable (with the other
Companies) for all existing Revolving Loans, Term Loans, and other Obligations
incurred prior to the date hereby by Existing Company and the Other Companies
under the Financing Documents, including without limitation, all interest on all
Revolving Loans and Term Loans and all fees, costs and expenses to be paid by
the Companies under the Financing Agreement and the other Financing Documents.

b.     In furtherance of and to effectuate the foregoing, Companies, Lenders,
and Agent hereby agree that, upon the effectiveness of this Agreement, and
subject to the terms and conditions hereof, except as otherwise specifically
provided herein, (i) all references to "Companies" contained in the Financing
Documents (specifically including, without limitation, all such references to
"Companies" contained in the definition of "Obligations" contained in the
Financing Agreement) are hereby deemed for all purposes to refer to New Company
as a Company, and that all covenants or undertakings applicable to a "Company"
under the Financing Documents shall be deemed to refer and apply to New Company
and (ii) all references to "ROA" contained in the Financing Documents are hereby
deemed for all purposes to refer to New Company, and that all covenants or
undertakings applicable and/or making reference to "ROA" under the Financing
Documents shall be deemed to refer and apply to New Company.


3.    Grant and Reconfirmation of Security Interests and Liens.  As collateral
security for the prompt and complete payment in full when due (whether at the
stated maturity, by acceleration or otherwise) of all loans and advances made
and to be made to, or for the benefit of, the Companies and/or any one or more
of them, from time to time (whether heretofore or hereafter) by the Lenders,
acting through the Agent, pursuant hereto, as well as to secure the payment and
performance of all of the other Obligations of every Company, New Company hereby
(i) pledges and grants to the Agent, for the ratable benefit of the Lenders and
the benefit of Agent, a security interest in and continuing lien on, all of New
Company's right, title and interest in, to and under all personal property of
New Company including, but not limited to the Collateral (as defined in the
Financing Agreement), including more particularly all of the following, in each
case now or at any time hereafter acquired by New Company or in which New
Company now has or at any time in the future may acquire any right, title or
interest, wherever located:

 

2

 

--------------------------------------------------------------------------------

•         all Goods, including all Equipment and Inventory;

•         all Accounts;

•         all Documents of Title;

•         all General Intangibles;

•         all Chattel Paper;

•         all Instruments;

•         all Insurance;

•         all Investment Related Property;

•         all Letter of Credit Rights;

•         all Deposit Accounts;

•         all Commercial Tort Claims;

•         all Collateral Documents, Collateral Support and Supporting
Obligations relating to any of the foregoing and all other books and records of
such Company;

•         the Real Estate; and

•         all Proceeds, products, accessions, rents and profits of or in respect
of any of the foregoing;

 

and (ii) also pledges and grants to the Agent, for the ratable benefit of the
Lenders and the benefit of Agent, a security interest in and continuing lien on
any and all other collateral in which a lien has been created by Existing
Company under the Financing Agreement and the other Financing Documents
(specifically including capital stock or other equity interests (and any related
collateral and property) in which Existing Company has as of the date hereof
acquired any right, title or interest that is either (i) described in any pledge
agreements included in the Financing Documents to which Existing Company is a
party and/or (ii) evidenced by any certificates heretofore delivered by Existing
Company to Agent).  Without limiting the generality of Section 1 of this
Agreement above, New Company shall comply with all of the provisions of Section
6 of the Financing Agreement and in addition without limiting the provisions of
such Section 6, New Company (x) represents and warrants to Agent that as of the
date hereof, to the best of its knowledge after due inquiry, New Company holds
no interest in any Commercial Tort Claim and (y) agrees that if New Company at
any time holds or acquires a Commercial Tort Claim, New Company agrees to
promptly notify Agent in writing of the details thereof, and in such writing New
Company shall grant to Agent a security interest in such Commercial Tort Claim
and in the proceeds thereof, all upon the terms of the Financing Agreement. 

 

 

3

 

--------------------------------------------------------------------------------




New Company hereby authorizes the filing of any financing statements or
continuation statements, and amendments to financing statements or any similar
document in any applicable jurisdictions and with any filing offices as Agent
may reasonably determine are necessary or advisable to perfect the security
interest granted to the Agent herein and in the other Financing Documents.  Such
financing statements may describe the Collateral owned by New Company in the
same manner as described herein or may contain an indication or a description of
collateral that describes such property in any other manner as Agent may
reasonably determine is necessary, advisable or prudent to ensure the perfection
of the security interest in the Collateral granted to Agent herein, including,
without limitation, describing such property as "all assets" or "all personal
property, whether now owned or hereafter acquired." 

(a)    Without limiting the generality of any of the foregoing, New Company
hereby assumes and adopts al of the duties, obligations, indebtedness,
liabilities, covenants and undertakings of Existing Company under any mortgage,
deed of trust or similar security agreement pertaining to real property included
in the Financing Documents to which Existing Company is a party as the mortgagor
or grantor with respect to Real Estate owned or leased by Existing Company
(collectively, the "Existing Company Mortgages"), and New Company hereby
reconfirms and restates the grants of security interests, liens and encumbrances
provided for in each such Existing Company Mortgage with respect to the Real
Property, and all other real and personal property of Existing Company and/or
New Company, described therein.  New Company further agrees, without limiting
the generality of any other provision of this Agreement or the Financing
Agreement or other Financing Documents, that New Company shall execute and
deliver to Agent, promptly upon request, any mortgage modification or amendment
instruments or agreements with respect to the Existing Company Mortgages that
Agent may deem necessary or prudent to effectuate the provisions of this
paragraph and this Agreement.

4.    Amendments.  Without limiting the generality and specific provisions of
Sections 2 and 3 above, Agent and each Lender hereby agree to amend the
provisions of the Financing Agreement consistent with the agreements of the New
Company in Section 2 and with the grants of liens in Section 3, and any
provision of the Financing Agreement that is inconsistent with or contrary to
such assumption shall be deemed amended to conform with the intentions of the
parties hereto.

5.    Representations and Warranties.  Each Company, specifically including New
Company, represents and warrants to the Agent and the Lenders that:

a.    All warranties and representations made to Agent and Lenders under the
Financing Agreement and the other Financing Documents (as such warranties and
representations may have been amended pursuant to the provisions hereof (and any
prior amendments)), are true and correct as of the date hereof, and all such
representations and warranties, as so amended are deemed to be remade and
restated by New Company as of the date hereof as a "Company" described therein
(except to the extent any such representation is clearly intended by the terms
thereof to apply only to matters relating to Existing Company prior to the
consummation of the Merger);

b.    Each Company has full power, authority and legal right to execute and
deliver this Agreement and the other notes, instruments, agreements, documents
and transactions contemplated hereby to which each is a party and to perform all
of the obligations hereunder and thereunder;

c.    The execution, delivery and performance of this Agreement and any other
notes, instruments, agreements, documents and transactions contemplated hereby
to which each Company is a party are within each Company's corporate power and
have been duly authorized by all necessary corporate action;

 

4




 

--------------------------------------------------------------------------------


d.    No consent of any Person, other than Agent and the Lenders, and no
consent, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required in connection with the execution, delivery and performance by each
Company, or the validity or enforceability against each Company, of this
Agreement and the other notes, instruments, agreements, documents, and
transactions contemplated hereby to which it is a party;

e.    This Agreement has been duly executed and delivered by each Company, and
constitutes the legal, valid, and binding obligation of each Company,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, moratorium or similar laws
affecting the rights of creditors generally;

f.    No Company is in default under any indenture, mortgage, deed of trust,
material agreement or other material instrument to which either is a party, or
by which either may be bound.  Neither the execution and delivery of this
Agreement and the other notes, instruments, agreements, documents, and
transactions contemplated hereby to which either is a party, nor the
consummation of the transactions herein or therein contemplated, nor compliance
with the provisions hereof or thereof by any Company will (i) violate any law or
regulation, or (ii) result in or cause a violation by such Company of any order
or decree of any court or government instrumentality, or (iii) conflict with, or
result in the breach of, or constitute a default under, any indenture, mortgage,
deed of trust, material agreement or other material instrument to which such
Company is a party, or by which either may be bound, or (iv) result in the
creation or imposition of any lien, charge, or encumbrance upon any of the
property of such Company, except in favor of Agent for its own benefit, and for
the ratable benefit of the Lenders, to secure the Obligations, or (v) violate
any provision of the articles or certificate of incorporation or By-Laws or any
shareholders agreement or other entity governance document or any capital stock
or similar equity instrument of such Company; and

g.    No Default or Event of Default has occurred and is continuing on the date
hereof. 


6.    Effectiveness Conditions.  This Agreement shall be effective, and the New
Company shall be deemed to be a Company under the Financing Agreement and
Financing Documents upon satisfaction of the following conditions precedent (all
documents to be in form and substance reasonably satisfactory to the Agent and
the Lenders and their counsel):

a.    Execution and delivery of this Agreement by all parties hereto;

b.    Filing of UCC-1 financing statements naming New Company as the debtor in
all jurisdictions which Agent may deem appropriate;

c.    Delivery of a Certificate of the Secretary each of Existing Company and
New Company (i) relating to the adoption of resolutions by the Board of
Directors approving the execution by each of this Agreement, (ii) certifying as
accurate and complete, the copies of its Articles of Incorporation and By-Laws
attached thereto as in effect immediately prior to the Merger, and, in the case
of New Company, as in effect immediately after giving effect to the Merger,
(iii) certifying as accurate and complete a copy of the Agreement and Plan of
Merger duly executed by each of Existing Company and New Company, (iv) and, in
the case of New Company, certifying as accurate and complete each of the
following documents, duly executed by the parties thereto, file-stamped and duly
acknowledged by the Secretary of State of the State of Vermont: (A) Articles of
Merger and (B) Certificate of Merger, and (v) further certifying the names and
incumbency of officers authorized to sign this Agreement, and all other
documents and instruments executed or delivered in connection therewith and the
names and validity of signatures of such officers;

5




--------------------------------------------------------------------------------

d.    Consummation of the Plan of Merger;

e.    Written opinion of New Company's counsel, in form and substance reasonably
satisfactory to Agent, concerning (i) the existence and authority of New
Company, (ii) consummation of the Plan of Merger; (iii) the authorization of New
Company to execute this Agreement, (iv) the enforceability of this Agreement as
to New Company, (v) the validity and perfection of the security interest granted
by New Company hereunder, and (vi) such other matters as Agent and the Lenders
may reasonably require;

f.    Uniform Commercial Code, judgment, pending litigation, federal and state
tax lien searches against New Company showing that the Collateral owned by New
Company is not subject to any Lien other than Permitted Encumbrances;

g.    An amended or updated insurance certificate reflecting insurance coverage
for New Company as required under Section 7(6) of the Financing Agreement,
together with loss payable endorsements on Agent's standard form naming Agent as
loss payee;

h.    All other agreements, instruments and documents requested by Lender to
effectuate and implement the terms hereof and the Financing Documents; and

i.    Payment of all fees and expenses incurred in relation to the preparation
and execution of this Agreement.


7.    Ratification of Financing Documents.  Except as expressly set forth
herein, all of the terms and conditions of the Financing Agreement and Financing
Documents are hereby ratified and confirmed and continue unchanged and in full
force and effect.  All references to the "Financing Agreement" shall mean the
Financing Agreement as modified by this Agreement.

8.    Remedies. This Agreement shall constitute a Financing Document.  The
breach by any Company of any representation, warranty, covenant or agreement in
this Agreement shall constitute an immediate Event of Default hereunder and
under the other Financing Documents.

9.    Further Assurances.  Without limiting the generality of other provision of
this Agreement or the Financing Agreement or other Financing Documents, each
Company specifically including New Company shall, promptly upon request of
Agent, execute or cause to be executed and shall deliver to Agent any and all
documents, instruments and agreements deemed necessary or prudent by Agent to
give effect to or carry out the terms and intent of this Agreement, the
Financing Agreement and the Other Documents, including without limitation, the
execution and delivery by New Company and Other Companies of promissory notes
representing the existing Term Loans and Revolving Loans.

10.    Governing Law.  THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

 

 

6


--------------------------------------------------------------------------------

11.    Severability.  If any provision hereof or of any other agreement made in
connection herewith is held to be illegal or unenforceable, such provision shall
be fully severable, and the remaining provisions of the applicable agreement
shall remain in full force and effect and shall not be affected by such
provision's severance. Furthermore, in lieu of any such provision, there shall
be added automatically as a part of the applicable agreement a legal and
enforceable provision as similar in terms to the severed provision as may be
possible

12.    Consents and Waivers.  Without limiting the generality of the other
provisions of this Agreement, New Company hereby explicitly agrees to be bound
by the consents to jurisdiction, waivers regarding service of process, waivers
of jury trial and all other waivers contained in Section 15 of the Financing
Agreement.  New Company hereby particularly and expressly acknowledges and
agrees to the provisions of paragraph 11 of Section 15 of the Financing
Agreement.

13.    Counterparts.  This Agreement may be executed in any number of
counterparts (which may include facsimile signatures or PDF copies of signatures
delivered by email), each of which when so executed shall be deemed to be an
original, and such counterparts together shall constitute one and the same
respective agreement.

 

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

7


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Assumption Agreement the day
and year first above written.

 

 

NEW COMPANY:

 

ROCK OF AGES CORPORATION (VERMONT),

a Vermont corporation

 

 

By:                              /s Donald Labonte                             

Name: Donald Labonte 

Title:   President and CEO

 

EXISTING COMPANY:

 

ROCK OF AGES CORPORATION, a Delaware corporation

 

 

By:                              /s Donald Labonte                             

Name: Donald Labonte 

Title:   President and CEO

 

OTHER COMPANIES:

 

CAROLINA QUARRIES, INC.

PENNSYLVANIA GRANITE CORP.

 

 

By:                              /s Donald Labonte                             

Name: Donald Labonte 

Title:   President and CEO

 

 

Signature Page to Assumption Agreement

 

 

 

 

 

--------------------------------------------------------------------------------


 

AGENT AND LENDER:

 

THE CIT GROUP/BUSINESS CREDIT, INC., as Agent  and Lender

 

By:                              /s  Dan
Bueno                                    

            Name:  Dan Bueno
            Title:    Authorized Signatory

 

 

 

 

LENDER:

 

PEOPLE'S UNITED BANK, successor in interest by merger to Chittenden Trust
Company d/b/a Chittenden Bank,

as a Lender

 

By:                              /s  Matthews Plasse                            

Name:  Matthew            Plasse

Title:    Vice President

 

 

 

 

 

 

 

Signature Page to Assumption Agreement

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A - Plan of Merger

Signature Page to Assumption Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------